Citation Nr: 1740597	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-52 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection residuals of a cerebral aneurysm.

2.  Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1962 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains VA treatment records not associated with VBMS.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issue of entitlement to service connection for residuals of a cerebral aneurysm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his service.

2.  The Veteran has a present diagnosis of multiple myeloma. 


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma are met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board either grants the benefit sought or remands for further development.  In short, there is no decision unfavorable to the Veteran in the instant decision.  Therefore any failure to meet these duties is harmless error and need not be discussed further

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent or more within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Veteran's exposure to Agent Orange has already been conceded by VA by virtue of his service in the Republic of Vietnam during the Vietnam era while stationed aboard the USS PAUL REVERE.  Thus, the only remaining consideration is whether the Veteran has a diagnosed illness enumerated in 38 C.F.R. § 3.309(e), provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

With his February 2015 claim, the Veteran submitted a January 2015 Hematologic and Lymphatic Conditions, including Leukemia Disability Benefits Questionnaire (DBQ).  The questionnaire reflects an October 2009 diagnosis of multiple myeloma.  The Veteran also submitted private treatment records from Dr. AM, who had also completed the January 2015 DBQ.  The records show diagnoses of and treatment for multiple myeloma.  Because the Veteran has conceded service in the Republic of Vietnam during the Vietnam era and because he has multiple myeloma, a condition enumerated in 38 C.F.R. § 309(e), multiple myeloma is presumed to be caused by exposure to herbicide agents during service.  Service connection for multiple myeloma is warranted.  


ORDER

Service connection for multiple myeloma is granted.


REMAND

Remand is required to afford the Veteran an examination for his claimed residuals of a cerebral aneurysm.  The Veteran contends he suffered a stroke in 2014 as a result of his exposure to herbicide agents during his military service.  Regarding the Veteran's claim on a direct theory, the Board notes that a cerebral aneurysm, or residuals thereof, is not one of the enumerated diseases for which presumptive service connection is warranted based on herbicide exposure.  38 C.F.R. § 3.309(e).  However, as noted above, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1042.  The Veteran is presumed to have been exposed to Agent Orange during his military service, and the Veteran's arguments are sufficient to suggest that his condition may be associated with his exposure.  Thus, on remand, an opinion should be obtained to determine whether the Veteran's condition was caused by service, to include such exposure.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See, e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) ) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Also, the Board finds that a secondary theory of entitlement has been raised by the record and that an opinion should be provided that addresses whether cerebral aneurysm was caused by a service-connected disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for residuals of a cerebral aneurysm.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records pertaining to residuals of a cerebral aneurysm.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed residuals of cerebral aneurysm.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a cerebral aneurysm was caused by the Veteran's military service, to include exposure to Agent Orange.

b.  Is it at least as likely as not (50 percent or greater probability) that residuals of cerebral aneurysm were caused by service-connected multiple myeloma or ischemic heart disease?

c. Is it at least as likely as not (50 percent or greater probability) that residuals of cerebral aneurysm have been aggravated by service-connected multiple myeloma or coronary artery disease.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


